                Case 19-01298-MAM           Doc 33   Filed 09/19/19   Page 1 of 12



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov
In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,

      Debtor.
_____________________________________/

ROBERT C. FURR not individually but                         ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,
      Defendants.
______________________________________/

     MOTION BY PLAINTIFF, ROBERT C. FURR, AS CHAPTER 7 TRUSTEE,
TO DISQUALIFY JEFFREY SISKIND AS COUNSEL TO ADVERSARY DEFENDANTS

         Plaintiff, Robert C. Furr (“Plaintiff” or the “Trustee”), as Chapter 7 Trustee for the

Debtor, Chance and Anthem, LLC, by and through counsel, files this Motion by Plaintiff, Robert
             Case 19-01298-MAM          Doc 33      Filed 09/19/19   Page 2 of 12



C. Furr, As Chapter 7 Trustee, to Disqualify Jeffrey Siskind as Counsel to Adversary Defendants

(the “Motion”), seeking an Order from the Bankruptcy Court disqualifying the Defendant,

Jeffrey Siskind (the “Defendant”) from representing certain Adversary Defendants consisting of

(i) Tanya Siskind, (“T. Siskind”), (ii) CannaMED Pharmaceuticals, LLC (“CannaMED”), (iii)

Siskind Legal Services, LLC (“Siskind Legal”), (iv) Second Siskind Family Trust (“Siskind

Trust”), (v) Florida’s Association of Community Banks and Credit Unions (“Florida’s

Association”) and (vi) Sympatico Equine Rescue, Inc. (“Sympatico”)(hereinafter, the “Adversary

Defendants”) and in support of the Motion states, as follows:

I.     PROCEDURAL HISTORY.

       1.      On January 29, 2019 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the

“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland

Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC

(the “Bankruptcy Case”).

       2.      On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue To The Bankruptcy Court For the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

       3.      On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is acting

Chapter 7 Trustee of the Debtor’s bankruptcy estate (the “Estate”)[ECF No. 76].

       4.      A meeting of creditors pursuant to section 341 of the Bankruptcy Code is

scheduled for July 9, 2018 at 8:30 a.m. (the “Meeting of Creditors”) [ECF No. 78].

       5.      On August 6, 2019, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee of the

Estate of Chance & Anthem, LLC (the “Plaintiff” or “Trustee”), filed an Adversary Complaint

To Avoid And To Recover Fraudulent Transfers, For Turnover, For An Accounting, Alter-Ego,



                                                2
              Case 19-01298-MAM          Doc 33      Filed 09/19/19    Page 3 of 12



Substantive Consolidation, Injunctive Relief And For Other Relief (the “Adversary Complaint”)

[Adv. EFC No. 1] in the above adversary proceeding (the “Adversary Case”). The Trustee also

filed Chapter 7 Trustee Robert C. Furr’s Expedited Motion for Preliminary Injunction and Other

Relief (the “Injunction Motion”)[Adv. EFC No. 2].

       6.      In the Adversary Complaint, the Trustee asserted numerous Counts (1-139)

against all Defendants to, among other things, avoid and to recover fraudulent transfers pursuant

to Sections 105, 542, 544, 548, and 550 of the Bankruptcy Code, Chapter 726, Florida Statutes,

for turnover of property, accounting, alter-ego liability and substantive consolidation, together

with injunctive relief and other state and federal common law claims (collectively, the

“Claims”). Notably, the Trustee seeks a determination that Adversary Defendants, CannaMED,

Siskind Legal, Florida’s Association and Sympatico, are alter-ego’s of the Debtor and should be

substantively consolidated with the Estate.

       7.      On September 6, 2019, Defendant, Jeffrey Marc Siskind (“Attorney Siskind”),

filed a Notice of Appearance As Counsel and Motion For Enlargement of Time of Time To

Respond To Complaint (the “Motion for Extension”) [Adv. EFC No. 21]. The Motion for

Extension, which was filed by Attorney Siskind on behalf of the Adversary Defendants,

requested “an enlargement of time to respond to Plaintiff’s complaint until thirty (30) days after

Plaintiff has determined that it has completed its investigation and filed what amounts to its final

operative complaint in this matter.”

       8.      Besides presenting insufficient grounds for the requested extension, the Motion

for Extension raises concerns by Plaintiff as to the appropriateness of Attorney Siskind appearing

for and acting as counsel for the Adversary Defendants in this Adversary Case.

                    Attorney Siskind’s Conflicting Roles With The Debtor

       9.      Significantly, at all times material, Attorney Siskind purports to be the sole



                                                 3
              Case 19-01298-MAM         Doc 33      Filed 09/19/19    Page 4 of 12



member and managing member of the Debtor and also served as counsel to the Debtor in various

pre-petition matters. Moreover, Attorney Siskind signed the Petition as bankruptcy counsel for

the Debtor before the Maryland Bankruptcy Court, and prepared and executed the Debtor’s

Schedules and Statements of Financial Affairs, also filed in the Bankruptcy Case [ECF No. 11].

       10.     Furthermore, Attorney Siskind testified at the Meeting of Creditors, and in his

capacity as the Managing Member and corporate representative with the most knowledge of the

business and financial affairs of Debtor at a later Rule 2004 Examination of the Debtor

conducted by the Trustee on September 5, 2018 (the “Examination”)[ECF No. 108].

       11.     On December 19, 2018, Attorney Siskind testified at his continued Rule 2004

Examination conducted by the Trustee during the Bankruptcy Case (the “Siskind Examination”)

concerning transactions between the Debtor and the very same adversary defendants he now

purports to represent in this adversary proceeding. Additionally, the transactions at issue between

the Debtor and the Adversary Defendants were authorized and/or effectuated by Attorney

Siskind in his capacity as a control person of the Debtor, or with his counsel as the Debtor’s pre-

petition attorney.

       12.     On the Petition Date, the Trustee became the party with standing to control the

Debtor’s attorney-client privilege. See Commodity Futures Trading Comm’n v. Weintraub, 471

U.S. 343, 353 (1985) (holding that the trustee controls and can waive the privilege for a

corporation as to any pre-petition communication in a bankruptcy case). As noted above, the

Claims are based on avoidance and recovery by the Trustee from the Debtor to the Adversary

Defendants, which were authorized by Attorney Siskind or are adverse to the Debtor’s interest in

this Adversary Case.

       13.     Importantly, Attorney Siskind never sought or obtained a waiver from the Trustee

to represent a party in a matter adverse to the Debtor, and even if such a conflict were waivable,



                                                4
             Case 19-01298-MAM          Doc 33      Filed 09/19/19   Page 5 of 12



the Trustee would not have consented given the substantial pre and post-petition involvement of

Attorney Siskind relating to the financial affairs and condition of the Debtor, as well as, the

Trustee’s administration of the Bankruptcy Case and the Claims asserted in the Adversary Case.

For this reason, Attorney Siskind must be disqualified as counsel to the Adversary Defendant.

II.    APPLICABLE LEGAL STANDARD & REQUEST FOR RELIEF

       A.      General Standards

       The Florida Rules of Professional Conduct provide the standard for determining whether

counsel should be disqualified. Young v. Achenbauch, 136 So. 3d 575, 580 (Fla. 2014); State

Farm Mut. Auto. Ins. Co. v. K.A.W., 575 So. 2d 630, 633 (Fla. 1991); Estright v. Bay Point

Improvement Ass’n Inc., 921 So. 2d 810, 811 (Fla. 1st DCA 2006). This Court’s Local Rules

require compliance with the Florida Rules of Professional Conduct. See S.D. Fla. Bankr. L.R.

2090-1(A)(2); S.D. Fla. Bankr. L.R. 2090-2(D); In re New River Dry Dock, Inc., 06-13274-

BKC-JKO, 2011 WL 4382023, at *4 (Bankr. S.D. Fla. Sept. 20, 2011), aff'd sub nom. In re

Gleason, 11-62406-CIV, 2012 WL 463924 (S.D. Fla. Feb. 13, 2012), aff'd, 492 Fed. Appx. 86

(11th Cir. 2012) (noting applicable standard of conduct by attorneys practicing before the Court);

Deauville Hotel Prop., LLC v. Hartford Steam Boiler Inspection & Ins. Co., No. 13-20983-CIV,

2013 WL 11316968, at *2 (S.D. Fla. Sept. 6, 2013) (noting Southern District of Florida’s

adherence to the Florida Rules of Professional Conduct).

       The Court has broad discretion in deciding motions for disqualification, and any doubt

must be resolved in favor of disqualification. Rentclub, Inc. v. Transam. Rental Finance

Corp., 811 F. Supp. 651, 654 (M.D. Fla. 1992), aff’d, 43 F.3d 1439 (11th Cir. 1995). Here, a

cursory review of the procedural history of the Bankruptcy Case and events leading up to the

filing of the Petition, demands disqualification of Attorney Siskind as counsel for the Adversary

Defendants in the Adversary Case.



                                                5
              Case 19-01298-MAM           Doc 33      Filed 09/19/19    Page 6 of 12



       B.      Attorney Siskind Should Be Disqualified Under Rule 4-1.7 of the Florida
               Rules of Professional Conduct.

       Clearly, Attorney Siskind’s representation of the Adversary Defendants in this Adversary

Case, despite his filing of the Petition, Schedules and Statement of Financial Affairs of the

Debtor, including his dual roles as bankruptcy counsel and Corporate Representative of the

Debtor, both prior to and after the Petition Date, constitute serious conflicts of interest that

warrants disqualification of Attorney Siskind.

        Rule 4-1.7(a)(1) of the Florida Bar Rules of Professional Conduct provides that a lawyer

“shall not represent a client if the representation will be directly adverse to another client.” Under

this Rule, the Attorney Siskind is precluded from concurrently representing two clients with

directly adverse interest, such as the Adversary Defendants and the Debtor. Broin v. Phillip

Morris Cos., Inc., 84 So.3d 1107, 1110 (Fla. 3d DCA 2012) (noting that a “lawyer ordinarily

may not act as advocate against a person the lawyer represents in some matter, even if it is

wholly unrelated”) (quoting Official Comment to Rule 4-1.7 and Fla. Bar v. Dunagan, 731

So.2d 1237, 1240 n.3 (Fla. 1999)).

       Similarly, Rule 4-1.7(a)(2) prohibits any representation involving “a substantial risk that

the representation of 1 or more clients will be materially limited by the lawyer’s responsibilities

to another client” or a former client. This rule addresses situations where “a lawyer cannot

consider, recommend, or carry out an appropriate course of action for the client because of the

lawyer’s other responsibilities or interests.” Official Comment to Rule 4-1.7. By continuing to

represent the Adversary Defendants in the Adversary Case, Attorney Siskind would, in

furtherance of the litigation, have a duty to disclose and share confidential information with the

Adversary Defendants about the Debtor’s business and pre-petition operations, as well as,

advising the Adversary Defendants regarding matters directly adverse to the Debtor and Estate.




                                                  6
              Case 19-01298-MAM          Doc 33      Filed 09/19/19     Page 7 of 12



       Indeed, Attorney Siskind’s independent responsibilities to the Debtor as its counsel in

respect of the filing of the Petition and activities as bankruptcy counsel in the Bankruptcy Case,

and the various pre-petition matters in which he represented the Debtor poses a textbook

example of divided loyalties that will materially limit a lawyer’s representation of a client. As a

result, if Attorney Siskind is permitted to continue the representation of the Adversary

Defendants, then Attorney Siskind will necessarily be in a position where he will be forced to

further the interests of the Adversary Defendants against the interests of the Debtor and Estate.

       Obviously, Attorney Siskind is prohibited from disclosing such material confidences and

violating his continuing professional and ethical duties owed to the Debtor as its legal counsel

who actually prepared and filed its bankruptcy petition. This situation presents a material

limitation that also requires disqualification. See, e.g., Lee v. Fla. Dept. of Ins. & Treasurer, 586

So.2d 1185, 1190 (Fla. 1st DCA 1991) (if lawyer’s continuing duty of confidentiality to a former

client prohibits lawyer from using or disclosing information relevant to a subsequent

representation of another client, the latter representation is materially limited within the meaning

of the rule). Moreover, the nature and scope of confidential information obtained by Attorney

Siskind from the Debtor precludes Attorney Siskind from representing the Adversary Defendants

in this matter. See, e.g., Frye v. Ironstone Bank, 69 So.3d 1046, 1050 (Fla. 2d DCA 20110) (law

firm that had access to “detailed knowledge of [first client’s] financial circumstances” was

precluded from representing plaintiff adverse to first client in guaranty action); Adelman v.

Adelman, 561 So.2d 671, 672 (Fla. 3d DCA 1990) (opposing counsel’s access to confidential

information was sufficient to require disqualification even in the absence of an attorney-client

relationship). Thus, Attorney Siskind’s continued representation of the Adversary Defendants

will necessarily implicate and abrogate Attorney Siskind’s ethical responsibility under Rule 4-1.6

not to use client confidences to the disadvantage of the Debtor and the bankruptcy Estate.



                                                 7
                   Case 19-01298-MAM               Doc 33        Filed 09/19/19        Page 8 of 12



           C.       Attorney Siskind Should Be Disqualified Under Rule 4-1.9 of the Florida
                    Rules of Professional Conduct.

           Rule 4-1.9 of the Florida Rules of Professional Conduct prohibits a lawyer from, among

other things, (a) representing a person in a matter “substantially related” to the lawyer’s

representation of a former client, and (b) using information relating to the representation to the

disadvantage of the former client. Rule 4-1.9(a) 1 reads:

           A lawyer who has formerly represented a client in a matter must not
           afterwards: represent another person in the same or a substantially related
           matter in which that person’s interests are materially adverse to the
           interests of the former client unless the former client gives informed
           consent.

The comments to Rule 4-1.9 provide that matters are “substantially related” if they involve “the

same transaction or legal dispute, or if the current matter would involve the lawyer attacking

work the lawyer performed for the former client.” As the District Court for the Middle District of

Florida has noted: “To be ‘substantially related’ the matters need only be akin to the present

action in a way reasonable persons would understand as important to the issues involved.”

McPartland v. ISI Inv. Servs., Inc., 890 F.Supp. 1029, 1031 (M.D. Fla. 1995) (quoting In re

Corrugated Container Antitrust Lit., 659 F.2d 1341 (5th Cir.1981)). Recently, the Third District

Court of Appeal held that a lawyer must be disqualified from representing party in an underlying

lawsuit that is substantially related to that lawyers’ prior legal work for the adverse party. See

Blamey v. Menadier, No. 3D19-849, 2019 WL 4180044 (Fla. 3d DCA Sept. 4, 2019).




1
    Rule 4-1.9(b) and (c) further state that a lawyer who formerly represented a client in a matter must not afterwards:

           (b) use information relating to the representation to the disadvantage of the former client except as these
           rules would permit or require with respect to a client or when the information has become generally known;
           or

           (c) reveal information relating to the representation except as these rules would permit or require with
           respect to a client.



                                                             8
              Case 19-01298-MAM          Doc 33      Filed 09/19/19    Page 9 of 12



       For the same reasons, Attorney Siskind should be disqualified here. First, Attorney

Siskind previously served as counsel to the Debtor in various pre-petition matters and,

concomitantly, purports to be the Debtor’s sole member and managing member. In other words,

Attorney Siskind has discrete knowledge of, and purports to have had prior to the Petition Date

complete control of, the Debtor’s affairs, both business and legal. Second, and further to the

point, the transfers at issue in the instant Adversary Case were authorized by Attorney Siskind,

which is clear from his testimony in the Siskind Examination. Third, because of this direct

nexus between and among Attorney Siskind, his representation of the Debtor, and the Adversary

Defendants, Attorney Siskind must necessarily advocate and advance defenses and positions in

this instant fraudulent transfer litigation concerning a transaction that he himself authorized that

would be directly adverse to the positions of the Estate. In other words, Attorney Siskind’s

continued representation of the Adversary Defendants will encompass issues that are central, and

substantially related to, the advice he gave to the Debtor pre-petition as to the specific Claims at

issue and to the generally in anticipation of the Debtor’s bankruptcy filing.

       Under these facts, that Attorney Siskind’s representation of the Adversary Defendants

would be materially and directly adverse to the interests of the Debtor and its bankruptcy Estate

could not be any clearer. See Chessler v. All Am. Semiconductor, 225 So. 3d 849, 852 (Fla. 3d

DCA 2016) (denying certiorari review of order disqualifying opposing counsel, and noting that,

in respect of cases involving the former representation of a client, “[t]o disqualify opposing

counsel the movant must demonstrate that (1) ‘an attorney-client relationship existed,’ which

‘giv[es] rise to an irrefutable presumption’ that confidential information was disclosed during the

relationship; and (2) ‘the matter in which the law firm subsequently represented the interest

adverse to the former client was the same or substantially related to the matter in which it

represented the former client.’”). Therefore, Trustee respectfully requests that the Court



                                                 9
             Case 19-01298-MAM         Doc 33       Filed 09/19/19   Page 10 of 12



disqualify Attorney Siskind from acting as counsel of record for the Adversary Defendants in

this Adversary Case.

        WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

that the Court enter an Order: (i) granting the Motion; (ii) disqualify Attorney Siskind from

representing and acting as counsel to the Adversary Defendants in the Adversary Case; and (iii)

granting such additional relief as the Court may deem just and proper.

        Respectfully submitted this 19th day of September, 2019.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com
                                                    Barry P. Gruher, Esq.
                                                    Fla. Bar No. 960993
                                                    bgruher@gjb-law.com



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all interested parties registered to receive electronic notices on this

matter and/or via U.S. Mail as indicated on the Service List below on this 19th day of September,

2019.

                                             By:/s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                               10
            Case 19-01298-MAM        Doc 33       Filed 09/19/19   Page 11 of 12



                                     SERVICE LIST

Served Via CM/ECF Notification upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
 jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP jf@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and
Credit Unions, Incorporated jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Second Siskind Family Trust
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com




                                             11
            Case 19-01298-MAM         Doc 33     Filed 09/19/19   Page 12 of 12



Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com


Notice will be served via U.S. mail upon:

Robert Gibson
1709 22 Ave N
Lake Worth, FL 33460

Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M Siskind
3465 Santa Barbara Dr
Wellington, FL 33414

Sovereign Gaming and Entertainment, LLC
c/o Secretary of State
500 S. Bronough Street
Tallahassee, Florida 32399

Frank R. Zokaites
375 Golfside Dr
Wexford, PA 15090




                                            12
